Title: Virginia Delegates’ Agreement with Ebenezer Cowell, 27 April 1781
From: Virginia Delegates,Cowell, Ebenezer
To: 


Philadelphia April 27th. 1781
Memorandum of an Agreement entered into this 27th of April 1781 Between the Honble The Delegates of the State of Virginia on the one Part, and Ebenezer Cowell of the City of Philadelphia on the other.—
The said Cowell doth hereby undertake to Cut and put in good Repair two Thousand Rampart Muskets, the Property of the Said State, in the same Manner, and of the same length as those now Shewn in the War Office, at the rate of Seven Shillings and Six Pence Hard Money, or the value thereof in Paper Money at the Time of Payment.
And the said Cowell doth hereby engage to finish Twelve Hundred of the said Muskets in Fourteen Days from this Time, and deliver the same to the orders of the said Delegates to be transported to the said State of Virginia—and the Residue before the day of Payment.
And the said Delegates do hereby engage to Pay the said Cowell or order the said Sum of Seven Shillings and Six Pence Hard Money or the real value thereof in Paper m[oney] for each Musket, in Sixty days from the day of the Date of these Presents; and they hereby agree that if it is not paid at that Day, that the Eight Hundred Muskets or so many thereof as shall be sufficient for the [pu]rpose shall be immediately sold to satisfy the said Cowell his demand according to this agreement.
James Madison Junr
Theok: Bland
M. Smith
Ebenezer Cowell
Ocr. 10th. 1781.
It appears to Me by a Certificate given by Mr. George Nicolson unto the above Mr Ebenezer Cowell that this Contract has been on his part duly, and fully complied with, as will appear by the said Certificate in My possession.
Thomas Pleasants jrC. A for the State ofVirga. in Philadelphia
